By’the Court.:
It is required by section 6711, Revised Statutes, that “When a petition in error is filed in the Supreme Court, so much of the record to be reviewed as will show the error complained of, shall be printed and ten of the printed copies thereof filed with the papers, which printing the plaintiff in error may have done, or he may deposit with the clerk sufficient money to pay the costs thereof,” etc. The result of a failure to file a printed record for the purpose of complying with this requirement is declared by the statute to be that the petition in error] shall be dismissed, unless for cause the court orders the omission of such printing or the extension of time '.therefor. But when there is an attempt to comply with this requirement of the statute, the court will not on motion, enter upon a *167consideration of the merits of the case to determine whether sufficient portions of the record have been printed. Whether upon the submission of the cause the judgment is affirmed because enough of the record to show the error complained of has not been printed, or the court examines other portions of the record to see whether an error apparent upon the portion printed was cured, does not concern the defendant in error. A failure to comply fully with the requirement of the statute can in no event operate to his prejudice. The motion, therefore, anticipates the consideration of the case upon the merits. It will be

Overruled.